Citation Nr: 0611305	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a November 2003 statement, a VA medical professional 
indicated that the veteran had chronic neck pain and visual 
impairment.  The licensed social worker added that this is 
"exacerbated from his PTSD."  This appears to be an 
informal claim for service connection for neck and vision 
disorders secondary to PTSD.  This should be clarified by the 
RO.


FINDING OF FACT

The veteran's psychiatric disorder is manifested primarily by 
symptoms that include nightmares, anxiety, intrusive 
thoughts, startle response, depressed mood, and sleep 
impairment; without near continuous panic or depression 
affecting the ability to function independently, spatial 
disorientation, suicidal ideation, obsessional rituals, 
neglect of appearance or personal hygiene, or impaired 
impulse control.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice requirements have been satisfied by virtue of several 
letters sent to the veteran in January 2002, August 2002, 
April 2003, and October 2003.  The content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 70 
percent rating for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

In regard to industrial impairment, the veteran is over 80 
years of age and is no longer employed.  However, he was 
employed with the post office for 13 years and worked as a VA 
psychiatric aide for 17 years.  The veteran did not suggest 
that he experienced problems in his employment.  In 
considering his social impairment, the veteran has been 
married to his current spouse for more than 42 years.  He had 
been married twice before.  In December 2002, he reported 
that he had a total of 8 children and he was estranged from 5 
of them.  He admitted to drinking 5 beers a day.  

VA outpatient records show that at times, he was unable to 
sleep well and intrusive thoughts of combat still occurred.  
He is socially isolated.  He had recurrent bouts of 
depression.  

While the veteran showed some difficulties in maintaining 
stable relationships, on the mental examinations, the veteran 
in describing his symptoms did not indicate significant 
problems involving self-care.  On all examinations he was 
described as well-groomed and adequately dressed.  He did not 
indicate problems involving routine behavior or conversation.  
There is no indication of neglect of personal hygiene.  At 
the examinations, his thought processes were described as 
normal.  His affect was described as appropriate to the 
content of the conversation.  His speech has always been 
within normal limits, his conversation was normal, not 
illogical, obscure or irrelevant.  The VA records do not 
relate that he had problems in this regard.  He was described 
usually as cooperative and maintained good eye contact.  

Further, he appears to be able to function independently, 
appropriately, and effectively.  There was no evidence of 
spatial disorientation.  He was described as oriented at the 
examinations, rather than disoriented.  There were no 
reported obsessional rituals.  Although there was evidence of 
depression, his thought processes and associations were 
logical.  There was no confusion or gross impairment in 
memory.  Hallucinations were not complained of and delusional 
material was not elicited.  

Although the veteran's spouse has noted problems with 
irritability, it has not been objectively shown that he has 
problems with impaired impulse control, evidenced by 
unprovoked irritability with periods of violence.  Further, 
there was no reported evidence of near continuous panic or 
depression that affected his ability to function 
independently.  He has not reported any suicidal or homicidal 
ideation.  

The Board reviewed and considered the range of GAF scores.  
The GAF scores assigned over the relevant period have ranged 
from 55 to 65.  GAF scores are not controlling, but must be 
accounted for as they represent the assessment of trained 
medical observers.  While the GAF scores are indicative of 
ongoing symptomatology including periods of exacerbation, the 
veteran's 50 percent disability rating reflects the fact that 
he experiences significant psychiatric symptoms.  For the 
most part his GAF scores have been in the mid 50s.  This is 
indicative of moderate disability.  

In summary, the veteran does have PTSD, and it is recognized 
that it is a significant disability for him.  The current 50 
percent evaluation recognizes that it is manifested by 
occupational and social impairment.  However, even examining 
the criteria for the current 50 percent evaluation, the 
veteran's disability is manifested only by disturbances in 
motivation and mood (i.e., depression or anxiety), and by 
difficulty in establishing and maintaining effective work and 
social relationships.


ORDER


An evaluation in excess of 50 percent for PTSD is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


